Title: From George Washington to Brigadier General Samuel Holden Parsons, 8 March 1778
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir,
Valley-forge March 8th 1778.

Below you will receive a copy of my last dated the 5th to which I will add a thought which has occurred since the writing of it, & which if the Scheme is practicable at all may add not a little to the success namely to let the Officers & Soldiers imployed in the enterprize be dressed in red and much in the taste of the British Soldiery—Webbs Regiment will afford these dresses & it might not be amiss to know certainly the number of some Regiment that is quartered in the City—under some circumstances this knowledge may avail them, especially if the number on their own Buttons should corrispond thereto. I am Dr Sir Yr Obedt Servt

Go: Washington


P.S. The official Papers would be a vast acquisition & might without much difficulty accompany the Person.

